DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al (Lambert) (US2005/0139570).
Regarding claim 1 Lambert teaches a single-serve beverage cup (Figs. 1-6) comprising a base (30), a bowl (20), a seal (100) and a cover (90), wherein said base extends with curvature downwardly from said bowl (Fig. 6) and comprises a bottom wall (bottom wall of 30), a side wall (sidewall of 30) and a top wall (in the below annotated Fig. 6) constructed and arranged to form an open bottom area (35) in said base and the diameter of said base decreases from said bottom wall of said base to said top wall of said base, wherein said bowl comprises a bottom wall (in the below annotated Fig. 6), a side wall (20) and a top wall (in the below annotated Fig. 6) constructed and arranged to form an opening (Fig. 6) at said top wall for receiving a beverage and said bottom wall of said bowl substantially corresponds to said top wall of said base and the diameter of said bowl increases from said bottom wall of said bowl to said top wall of said bowl, wherein at least a portion of said top wall of said base and at least a portion of said bottom wall of said bowl form a punt base (in the below annotated Fig. 6) in said bowl, and wherein said seal and cover are constructed and arranged to close said opening of said bowl and retain said beverage in said cup and are adapted to be opened to expose said beverage for drinking (Fig. 1, where the bowl is capable of such).
Regarding claim 2, the cup is made of plastic (Fig. 1).
Regarding claim 15 Lambert teaches a single-serve beverage cup for a drink comprising a base, a bowl, a seal and a cover, wherein said base extends with curvature downwardly from said bowl and comprises a bottom wall, a side wall and a top wall constructed and arranged to form an open bottom area in said base and the diameter of said base decreases from said bottom wall of said base to said top wall of said base, wherein said bowl comprises a bottom wall, a side wall and a top wall constructed and arranged to form an opening at said top wall for receiving a beverage and said bottom wall of said bowl substantially corresponds to said top wall of said base and the diameter of said bowl increases from the bottom of said bowl to said top wall of said bowl, wherein at least a portion of said top wall of said base and at least a portion of said bottom wall of said bowl form a cavity adapted to receive a bottle in said base said bottle having a mix therein, and wherein said seal and cover are constructed and arranged to close said opening of said bowl and retain said beverage in said cup and are adapted to be opened to expose said beverage for mixing said mix from said bottle with said beverage to create said drink (regarding claim 15 see the rejection of claim 1 above, in addition cavity, 35, is capable of holding an extremely small bottle).
Regarding claim 16, the cup is made of plastic (see claim 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US2005/0139570), in view of Wolter et al (US 20180132986 ).
Regarding claims 3-4, Lambert DIFFERS in that it does not disclose said plastic is polyethylene terephthalate or polyethylene terephthalate includes an oxygen inhibitor.  Attention, however is directed to Wolter which discloses such a material is old and well known (paragraph 0082).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a material, in order to use an alternative durable material.  
Regarding claim 7, said cup includes a first outer packaging and a second inner packaging (where the seal is an inner packaging and the cover is the second outer packaging).
Regarding claim 17, the plastic is polyethylene terephthalate (see claim 3).
Regarding claim 18, the polyethylene terephthalate includes an oxygen inhibitor (see claim 4).
Claim(s) 5-6, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US2005/0139570), in view of Rea et al (US 20030089079 ).
Regarding claims 5-6, Lambert DIFFERS in that it does not disclose the seal and cover are attached to said cup by induction sealing.  Attention, however is directed to Rea which discloses such a process is old and well known (paragraph 0023).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a process, in order to better seal the lid.  
Regarding claim 19, the seal and cover are attached to said cup by induction sealing (see claim 5). 
Regarding claim 20, the seal and cover are attached to said cup by induction sealing (see claim 6).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US2005/0139570), in view of Morenstein et al (US 20080264947 ).
Regarding claims 9-11, Lambert DIFFERS in that it does not disclose the base includes indicia selected from the group consisting of a brand, a logo and a design, least some of said indicia extend outwardly from said base and are adapted to be gripped by a user or the punt base includes indicia selected from the group consisting of a brand, a logo and a design.  Attention, however is directed to Morenstein which discloses such a logo can be used (abstract).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a logo, in order to advertise the product.  
Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US2005/0139570), in view of Block (US 20100096441 ).
Regarding claim 14, Lambert DIFFERS in that it does not disclose the cup includes an outer packaging shrink wrapped onto the cup.  Attention, however is directed to Block which discloses shrink wrapping for a package (Fig. 3).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ such a shrink wrap, in order to package the product. 
Regarding claim 23, the cup includes an outer packaging shrink wrapped onto the cup (see claim 14).


    PNG
    media_image1.png
    729
    662
    media_image1.png
    Greyscale
 
Allowable Subject Matter
Claims 8, 12, 13, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736